Citation Nr: 0516520	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated July 2001 and 
July 2002 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
benefit sought on appeal.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was denied by a RO decision dated December 1995; the 
veteran was notified of that determination and of his 
appellate right, he filed a notice of disagreement, and he 
was sent a statement of the case in March 1996, but he did 
not file a timely substantive appeal.

2.  The veteran sought to reopen his claim for service 
connection for PTSD with the final denial occurring in July 
2002.

3.  Evidence received since the December 1995 rating decision 
is so significant that it must be considered to fairly decide 
the veteran's claim of entitlement to service connection for 
PTSD.


CONCLUSIONS OF LAW

1.  The RO's December 1995 decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence added to the record subsequent to the December 
1995 rating decision is new and material, and the veteran's 
claim of entitlement to service connection for PTSD has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letters dated March 2001 and May 2002, the RO notified 
the appellant of the information and evidence not of record 
that is needed, the information and evidence that the VA will 
seek to provide, the information and evidence the appellant 
must provide, and requested any additional evidence the 
appellant has that pertains to the claim.  38 U.S.C.A. § 5103 
and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received his 
claim for service connection for PTSD.  The letters informed 
the appellant of what the evidence must show to establish 
entitlement to the benefit he wanted.  

The appellant was informed that he had 60 days to submit 
information.  The appellant was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

The veteran was also given information concerning reopening 
his claim for PTSD under new and material evidence.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letters were sent, a rating decision was issued in 
July 2002 followed by a statement of the case in February 
2003.  The veteran also submitted additional information and 
a supplemental statement of the case was issued in October 
2003.  In July 2004, the veteran, through his representative, 
sent a statement, which are contentions with the ROs 
findings, which attached copies of the veteran's DD 214s 
already in the file and reference to a Stars and Stripes 
article already in the claims file.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


II.  New and material evidence

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the December 1995 RO 
decision consisted of the following:

The veteran's DD 214 indicating service in Vietnam and 
military occupational specialty of clerk typist.  There was 
no indication of awards for combat or valor.  The veteran 
received the National Defense Service Medal, Vietnam Service 
Medal, Vietnam Campaign Medal, Army Commendation Medal, and 
Expert Badge (M-14).  The veteran also took the Army engineer 
supply specialist course at Ft. Lee, Virginia.

Service medical records, which were negative for complaints, 
treatment, or diagnosis of a nervous disorder or psychiatric 
disability. 

VA hospital record indicates that the veteran was admitted in 
October 1994 after making a suicide attempt with Xanax.  The 
veteran described worsening depression for several days prior 
to admission, which he related to his neck and back.  The 
veteran gave a history of suicide attempt with overdose of 
Xanax in July 1994.  The veteran was diagnosed with major 
depression.

At his September 1995 VA examination, the veteran reported 
serving in Vietnam from 1968 to 1969 and was assigned to the 
First Signal Company.  He indicated that he was not in combat 
all the time and it always occurred at ambush unpredictable 
or with perimeter invasions.  He indicated that all the 
combat experiences were along route 1.  The veteran reported 
that he was a combat artist and always had been depressed 
since he was in combat.  The veteran indicated that he had 
gone out with the night infantry division and suffered a 
severe ambush at Bien Hoa and Bearcat.  He stated that he 
relived these battles, which were repetitive, and he 
experienced panic and at times feelings of reality.  The 
veteran reported that he ran over a child at Bien Hoa who was 
about 8 years old.  This flashback occurred almost daily 
either intrusively or by reminders around children.  He 
described a particularly long firefight during the TET 
offensive at Lang Bien in 1968.  He indicated that he 
witnessed dead bodies, dismembered, or mutilated bodies and 
sudden death of people he knew around him.  The diagnosis 
rendered was PTSD.

Evidence received after the December 1995 rating decision 
includes:

In his claim to reopen, the veteran reported that while in 
Vietnam he was a combat artist and would go into the bush 
with different outfits and units and would draw pictures of 
before and after firefights.  He indicated he would draw the 
wounded and the dead from both sides.  The veteran indicated 
that he had dreams of the battles.

VA treatment and hospital records from January 2000 to March 
2001 show treatment for various conditions to include 
depression and PTSD.

The veteran's personnel records (DA Form 20) showing that the 
veteran served in Vietnam from May 1968 to May 1969 as a 
clerk typist and an assistant construction draftsman.  It was 
also noted that the veteran's unit received a campaign 
designation for the Vietnam Counter Offensive Ph IV and Ph V.  

At his March 2002 VA examination, the veteran reported that 
while in Vietnam spent most of his time as a combat artist, 
although records indicate he was a clerk typist, and as such, 
went out to draw sketches of the troops in action and was 
himself in a variety of fire fights and had at least one 
incident that he said still haunted him of when driving in a 
jeep, he ran over a small child.  The veteran indicated that 
he started developing signs of PTSD such as nightmares of 
Vietnam soon after he came back in 1969.  He stated that he 
started developing signs of major depression around 1974.

The examiner noted that the veteran had a longstanding major 
depressive disorder along with PTSD.  The two illnesses 
started fairly close together in time, but the examiner 
suspected that the two were actually independent illnesses.  
Even, so one of these two illnesses appeared to frequently 
trigger in the other and they were difficult to tell apart.  
From history, the examiner noted, PTSD was linked to the 
Vietnam incidents, providing those incidents occurred.  
Especially present in his mind at this time was the incident 
concerning the child that they ran over in a jeep.  The 
diagnoses included: PTSD; major depressive disorder; and 
alcohol dependence, in remission.

At his VA C & P Social Survey dated in March 2002, the 
veteran reported that he went to basic training and then 
attended Fort Lee, Virginia for engineer supply parts 
specialist for 10 weeks.  Next he was stationed in Germany 
for 11 months.  His duty was being an engineer supply parts 
specialist from Germany; the veteran went to Vietnam in the 
91st Replacement in Bein Hoa.  Here, he reported, he worked 
as a combat artist and illustrator.  He stated he had to go 
on combat missions and make illustrations.  He reported that 
this was stressful because he only had a pistol and he had no 
combat or field training.  He indicated that one point his 
ears were injured during an explosion and could not hear at 
all for one week.  He indicated he went to the infirmary and 
was told it was only temporary hearing loss and he was not 
treated.  The veteran reported that he was riding in the 
passenger's seat of a jeep taking an officer to catch a plane 
and the jeep ran over a boy and the veteran reported this was 
the stressful event that led to his PTSD.  After this, he 
indicated, their jeep was surrounded by Vietnamese who were 
angry, but the military police showed up before there was any 
fighting.  After 11 months in Vietnam, he indicated, that he 
went to the 113th Military Intelligence in Chicago and his 
duties were again in engineer supply parts.  He was there for 
approximately one year and then filed for Conscientious 
Objector Discharge because he wished to become a chaplain's 
assistant and he did not want to have to return to Vietnam.

The veteran submitted an undated Internet article concerning 
the Phu Lam Signal Battalion, 1967 - 1968.  

In a stressor statement dated in February 2003, the veteran 
reported that he was involved in a vehicle accident in which 
a child died; involvement in combat during the first evening 
of TET, 1968; and participation with his unit in caring for a 
Catholic orphanage which was attacked by the Viet Cong unit 
during "Operation Phoenix" in 1968.

Statements and submissions by the veteran dated in February 
and April 2003 in which the veteran stated that he had 
previously reported being involved in a firefight, TET in 
1968, but the correct name of the incident was the 1969 post 
TET offensive that occurred in February of that year.  The 
veteran named individuals who could verify this incident.  
The veteran also submitted an Internet story from a 
photographer who was there, as well as a news story of the 
attack from the Stars and Stripes.  The veteran also 
submitted copies of his personnel records showing involvement 
in two campaigns.  

As the information submitted in February and April 2003 
indicate names of witnesses that could confirm the veteran's 
allegation of participation in combat during the post TET 
offensive, it is pertinent to a major element required to 
establish service connection.  To fairly assess the evidence, 
the claim must be re-opened and reviewed on the basis of the 
entire record.  Accordingly, the claim is re-opened.

ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  The appeal is granted to this extent only.

REMAND

?	A remand is necessary in this case to verify the 
veteran's stressors with the Center for Unit Records 
Research (CURR).

The veteran claims he has PTSD related to combat stressors he 
experienced in Vietnam while in service from May 1968 to May 
1969.  Specifically, the veteran contends that he was 
involved in a vehicle accident in which a child died; he was 
a combat artist following troops in the bush; he was involved 
in direct combat during the first evening of TET; and 
participated with his unit in caring for a Catholic orphanage 
which was attacked by the Viet Cong unit during "Operation 
Phoenix" in 1968.

A remand is necessary to ensure that the evidentiary record 
is complete. Accordingly, the case is REMANDED for the 
following development:

1.  The veteran and his representative 
should be contacted and again requested 
to furnish the specific details (dates, 
locations, names, etc.) of the claimed 
in-service stressors.  The veteran is 
asked to give specific information 
concerning the jeep accident and his 
participation in "Operation Phoenix".  
The veteran should also provide names and 
addresses of those who can verify that he 
participated in direct combat during the 
1969 post TET Offensive.  

2.  Taking into account all information 
obtained in accordance with paragraphs 1 
and 2, above, the RO must review the 
claims file and prepare a summary of all 
of the veteran's claimed stressors.  This 
summary together with a copy of the DD 
214s, a copy of this remand, and all 
associated documents should be sent to 
the Center for Unit Records Research 
(CURR).  That agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors; to include daily journals, 
operational reports, lessons learned 
documents, unit histories, and morning 
reports.  The RO should undertake any 
other steps it deems appropriate in 
attempting to verify the stressors.

3.  If any claimed stressor event is 
found to be reasonably corroborated by 
credible supporting evidence, the veteran 
should undergo a VA psychiatric 
examination to clarify whether he has 
PTSD related to documented stressors 
during service.  The RO must specify for 
the examiner the stressor or stressors 
which it has determined that the veteran 
was exposed to in service, and the 
examiner must be instructed to consider 
only those stressors in determining 
whether the veteran has PTSD.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims file be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

4.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim. 

5.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


